DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-25 are pending. Claims 1-2, 16-17 have been amended.  Claims 18-25 remain withdrawn from consideration.  Claims 1-17 are presented for examination.

Claim Construction
Independent claims disclose limitations, which comprise alternative, optional statements, which are written somewhat vague.  Therefore, the limitation -
“receiving, by the one or more processors of the computer system during the receiving the set of files by the streamed transaction or the continuously applying, an additional transaction via an inline transmission queue” is allowed to require only one of, ether – 
“receiving, by the one or more processors of the computer system during the receiving the set of files by the streamed transaction” OR 
“the continuously applying, an additional transaction via an inline transmission queue”.
If the applicant is intended a different meaning, the limitation should possibly be rewritten as – 
“receiving, by the one or more processors of the computer system during the receiving the set of files by the streamed transaction an additional transaction via an inline transmission queue or the continuously applying an additional transaction via an inline transmission queue” to provide a precise meaning.

“applying, by the one or more processors of the computer system, the additional transaction received via the inline transmission queue as the additional transaction is received during receiving the set of files by the streamed transaction” OR
“the continuously applying”.
If the applicant is intended a different meaning, the limitation should possibly be rewritten as – 
“applying, by the one or more processors of the computer system, the additional transaction received via the inline transmission queue as the additional transaction is received during receiving the set of files by the streamed transaction or applying, by the one or more processors of the computer system, the additional transaction received via the inline transmission queue as the additional transaction is received during the continuously applying”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The term "large" in the independent claims is a relative term which renders the claim indefinite.  
The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   The dependent claims further carry the same deficiency and likewise rejected.  Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourbonnais et al. (US 2012/0150829) in view of Tran et al. (US 2015/0032695).

Regarding claim 1, Bourbonnais teaches a computer-implemented method comprising: 
receiving, by one or more processors of a computer system, a set of data 
the set of files originating from a large statement received at a source database management system ([0053] “a logical transaction message can be quite large”, [0098]-[0099]); 
data 
receiving, by the one or more processors of the computer system during the receiving the set of files by the streamed transaction or the continuously applying, an additional transaction via an inline transmission queue ([0071]-[0072]); and 
applying, by the one or more processors of the computer system, the additional transaction received via the inline transmission queue as the additional transaction is received during receiving the set of files by the streamed transaction or the continuously applying ([0061]-[0062], [0071]-[0072]); and 
after the continuously applying, applying, by the one or more processors of the computer system, a commit or a rollback after receiving a large statement completion message by the source database management system ([0079], [0098]-[0099], [0102]), the large statement completion message reflecting an outcome at the source database management system ([0059] “indicate that this transaction has been successfully committed”, [0076]).

Bourbonnais teaches processing “contiguous ranges of messages, i.e. a range of messages having consecutive MSG IDs with no gaps”, which are “a contiguous range of identifiers of transaction messages”.  Such contiguous messages, which are stored as transactions in a queue structure are construed to be analogous to “a streamed transaction”.
Further, Bourbonnais does not explicitly teach a set of files.  However, Tran discloses receiving ([0043]), a set of files by a streamed transaction in an out-of-band transmission queue ([0034], [0038]-[0039]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Bourbonnais to receive a set of files by a streamed transaction as disclosed by Tran.  Doing so would increase efficiency execution (Tran [0047]).  

In view of the claim construction above, it is not clear of what is intended to be an optional or a required limitation.  Still, to obviate the teachings of Bourbonnais, Tran teaches receiving, by the one or more processors of the computer system during the receiving the set of files by the streamed transaction ([0034], [0038]-[0039]) or the continuously applying, an additional transaction via an inline transmission queue ([0044]-[0046]); and applying, by the one or more processors of the computer system, the additional transaction received via the inline transmission queue as the additional transaction is received during receiving the set of files by the streamed transaction or the continuously applying ([0085], [0095]-[0096]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Bourbonnais to include receiving the set of files by the streamed transaction or the continuously applying, an additional transaction via an inline transmission queue as disclosed by Tran.  Doing so would increase efficiency execution (Tran [0047]).  

Regarding claim 2, Bourbonnais as modified teaches the method of claim 1, wherein the additional transaction has already been committed by the source database management system (Bourbonnais [0071]-[0072], Tran [0044]-[0045], [0086]).

Regarding claim 3, Bourbonnais as modified teaches the method of claim 2, further comprising: receiving, by the one or more processors of the computer system, a message that marks the beginning of the streamed transaction via the inline transmission queue ([0073], [0084] “When a new sequence time is generated, the sequence number is reset to 1. The Apply program checks that messages are contiguous and increasing based on the sequence identifier … to start processing from a correct point in the receive queue”, [0089] “determines where to start reading the receive queue”, [0095], Tran [0048]); 


Regarding claim 4, Bourbonnais as modified teaches the method of claim 3, further comprising: 
receiving, by the one or more processors of the computer system, a first log sequence number associated with the streamed transaction with the message that marks the beginning of the streamed transaction (Bourbonnais [0084] “When a new sequence time is generated, the sequence number is reset to 1”, Tran [0048]); 
receiving, by the one or more processors of the computer system, a second log sequence number associated with the additional transaction (Bourbonnais [0084] “checks that messages are contiguous and increasing based on the sequence identifier”, [0105]); 
determining, by the one or more processors of the computer system, that the additional transaction modifies at least one table also modified by the large statement (Bourbonnais [0084], [0086], [0098]-[0099]); 
determining, by the one or more processors of the computer system, that the second log sequence number associated with the additional transaction comes after the first log sequence number associated with the streamed transaction (Bourbonnais [0084], [0094]-[0095]); 
waiting, by the one or more processors of the computer system, to start the continuous applying until after the determining that the second log sequence number associated with the additional 

Regarding claim 5, Bourbonnais as modified teaches the method of claim 2, wherein rows from a statement in any transaction sent via either the inline or out-of-band transmission queue are not applied by the target database management system until all commit or abort source transactions pertaining to the same row or table as the statement and having an log sequence number less than an log sequence number of the statement have been committed or aborted at the target database management system (Bourbonnais [0102], [0108]-[0111]).

Regarding claim 6, Bourbonnais as modified teaches the method of claim 1, further comprising: using, by the one or more processors of the computer system, a dedicated streaming agent associated with the streamed transaction; 
ensuring, by the dedicated streaming agent, order is respected associated with the streamed transaction using coordination messages that are transmitted over the inline transmission queue (Bourbonnais [0108]-[0111]); and
enabling, by the dedicated streaming agent, the streamed transaction to be applied under a single commit scope (Bourbonnais [0059], [0102]).

Regarding claim 7, Bourbonnais as modified teaches the method of claim 1, further comprising: conducting, by the one or more processors of the computer system, a dependency analysis at a table-level for the streamed transaction (Bourbonnais [0058], [0073], Tran [0076]-[0077]).

Regarding claim 8, Bourbonnais as modified teaches the method of claim 1, further comprising: 


Regarding claim 9, Bourbonnais as modified teaches the method of claim 1, further comprising: 
applying, by the one or more processors of the computer system, transactions that are committed at the source database management system while the streamed transaction is being applied in parallel at the target database management system (Bourbonnais [0047]-[0048], [0112]-[0114]); and 
applying, by the one or more processors of the computer system, any subsequent files from the set of files after the transactions that are committed at the source database management system are applied and committed by the target database management system (Bourbonnais [0112]-[0114]).

Regarding claim 10, Bourbonnais as modified teaches the method of claim 1, further comprising: 
receiving, by one or more processors of a computer system, a second set of files associated with a second streamed transaction in the out-of-band transmission queue, each file of the second set of files including at least one row that is changed (Tran [0083], [0104]), the set of files originating from a second large statement received at a source database management system (Bourbonnais [0098]-[0099]); 
identifying, by the one or more processors of the computer system, transactions in the second set of files that are insert-only (Bourbonnais [0055], [0063], [0073] “Tx1 involves an insert into table T1 of a row with replication key value=1. Since there are no preceding transactions, Tx1 has no dependencies. Tx1 is thus placed on the work queue”, wherein work queue is processed in parallel as requires below, Tran [0065], [0068]); 


Regarding claim 12, Bourbonnais as modified teaches the method of claim 1, further comprising: scheduling to be applied, by the one or more processors of the computer system, held back operations as a result of the dependency analysis (Bourbonnais F4:403-406, Tran [0081]); and 
applying in parallel to the streamed transaction (Bourbonnais F4:409), by the one or more processors of the computer system, operations of the other transaction determined to not have dependencies as a result of the dependency analysis (Bourbonnais [0022], [0059] “If it does not have any dependencies, then the transaction message can be applied in parallel with the preceding transaction(s) currently being applied, and is thus placed on the work queue”, Tran [0012], [0040]).

Regarding claim 13, Bourbonnais as modified teaches the method of claim 1, wherein the large statement completion message is either a commit instruction or a rollback instruction (Bourbonnais [0102], Tran [0087]).

Regarding claim 15, Bourbonnais as modified teaches the method of claim 2, further comprising: 
using the inline transmission queue for transmitting changes from the source database management system to the target database management system retrievable in source commit order (Bourbonnais [0054], [0083], Tran [0045]); and 


Regarding claim 16, Bourbonnais teaches a computer system, comprising: 
one or more processors; one or more memory devices coupled to the one or more processors; and one or more computer readable storage devices coupled to the one or more processors, wherein the one or more storage devices contain program code executable by the one or more processors via the one or more memory devices to implement a method of replication, the method comprising: 
receiving, by the one or more processors of the computer system, a set of files by a streamed transaction in an out-of-band transmission queue,  each file of the set of files including at least one row that is changed, the set of files originating from a single large statement received at a source database management system; continuously applying, by the one or more processors of the computer system, changes in the set of files as they are received in the out-of-band transmission queue; receiving, by the one or more processors of the computer system during the receiving the set of files by the streamed transaction or the continuously applying, an additional transaction via an inline transmission queue; and applying, by the one or more processors of the computer system, the additional transaction received via the inline transmission queue as the additional transaction is received during receiving the set of files by the streamed transaction or the continuously applying and after the continuously applying, applying, by the one or more processors of the computer system, a commit or a rollback after receiving a large 
Claim 16 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 17, Bourbonnais teaches a computer program product, comprising a computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by one or more processors of a computer system implements a method of replication, the method comprising: 
receiving, by the one or more processors of a computer system, a set of files by a streamed transaction in an out-of-band transmission queue, each file of the set of files including at least one row that is changed, the set of files originating from a single large statement received at a source database management system; continuously applying, by the one or more processors of the computer system, changes in the set of files as they are received in the out-of-band transmission queue; receiving, by the one or more processors of the computer system during the receiving the set of files by the streamed transaction or the continuously applying, an additional transaction via an inline transmission queue; and applying, by the one or more processors of the computer system, the additional transaction received via the inline transmission queue as the additional transaction is received during receiving the set of files by the streamed transaction or the continuously applying; and 
after the continuously applying, applying, by the one or more processors of the computer system, a commit or a rollback after receiving a large statement completion message by the source database management system, the large statement completion message reflecting an outcome at the source database management system.
Claim 17 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourbonnais as modified and in further view of Harris et al. (US 2014/0280034).

Regarding claim 11, Bourbonnais as modified teaches the method of claim 1, further comprising: conducting, by the one or more processors of the computer system, a dependency analysis at a table-level (Bourbonnais [0058], [0074]) if the streamed transaction is determined to be larger than a configurable threshold (Bourbonnais [0098] wherein “too large” is threshold); and 
conducting, by the one or more processors of the computer system, the dependency analysis at a row-level if the streamed transaction is determined to be smaller than the configurable threshold (Bourbonnais [0099] as transaction is broken into chunks), and holding back operations of another transaction, by the one or more processors of the computer system, as a result of the dependency analysis (Bourbonnais [0105], [0107]).
Bourbonnais teaches that transaction is determined to be large, when it can’t fit into a storage memory.  Thus, it is reasonable to conclude that there is a limit or a threshold for such memory in order to classify a transaction as “monster transaction”.  The monster transaction is broken into chunks for further processing.  Clearly, such chunks have to be classified as smaller than the storage threshold, otherwise they won’t be able to fit into the storage.  Bourbonnais also teaches that when transaction has no dependencies it is processed in parallel, otherwise the transaction is checked for the dependencies and placed in a source commit order.  Bourbonnais also teaches “When a monster transaction is received, parallelism is turned off”, thus it is reasonable to conclude that the transaction is 
However, to merely obviate such teachings, if Bourbonnais as modified does not explicitly teach, transaction is determined to be larger than a configurable threshold and transaction is determined to be smaller than the configurable threshold, Harris discloses the same in F3A, [0055]. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Bourbonnais as modified to include large and low thresholds as disclosed by Harris.  Doing so would help decrease latency of low cost queries concurrently executing with high cost queries (Harris Abstract).

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourbonnais as modified and in further view of B Lohrmann, P Janacik, O Kao “Elastic stream processing with latency guarantees”, hereafter Lohrmann.

Regarding claim 14, Bourbonnais as modified teaches the method of claim 1, further comprising: 
transmitting the large statement to the target database management system and applying the large statement at the target database management system in parallel to execution at the source database management system ([0053] “a logical transaction message can be quite large, it may be broken down into a plurality of physical messages”) without impacting the parallelism of applying other transactions between the source database management system and the target database management system ([0006]-[0007], [0057]-[0058]); 


It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Bourbonnais to include latency of less than a few seconds as disclosed by Lohrmann.  Doing so would provide latency guarantees while minimizing resource consumption (Lohrmann p.399 C2L7-8).
Further, the limitation “without impacting the parallelism of applying other transactions between the source database management system and the target database management system” is construed to be an intended functionality of the present invention as it’s not clear of what actual functionality is required by the limitation.  Bourbonnais in the background of the reference likewise discloses a desire to achieve a higher parallelism for the invention.  However, to merely obviate the limitation, Lohrmann discloses without impacting the parallelism of applying other transactions between the source database management system and the target database management on p.400 A. (1) and further obviates teachings of Bourbonnais.

Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. 
With respect to the rejection under 35 USC 112, second paragraph, the applicant argues that the “specification clearly provides a standard for determining the measure of whether a statement is large”.  However, it is respectfully noted, that during prosecution before the USPTO, claims are to be given their broadest reasonable interpretation, and the scope of a claim cannot be narrowed by reading disclosed limitations from the specification into the claim.  See In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997).  The Office must apply the broadest reasonable meaning to the claim language, taking into account any 
The term “large” is not invented by the applicant, and thus given broadest reasonable interpretation.  However, it is undue to determine of what is large without a level of reference.  Therefore, the term large is relative, which renders claims indefinite.  Here, based on a broadest reasonable interpretation any statement that comprise more than one clause can surely be considered large and it’s undue to determine of what is actually intended to be measured and at what cut of point the large differentiates from a small or a medium.
If the applicant wishes the term large to be examined in view of the specification, the definitions provided in the specification paragraph [0041] needs to be incorporated in the claim itself to avoid undue interpretations.  Also note, that the specification paragraph [0041] states that there are few different ways by which the statement “may be” considered large – by latency or by size, and it’s not clear and undue to determine which one - the latency or the size is actually intended.
Therefore, the rejection is maintained.

With respect to the rejection under 35 USC 103 and the Bourbonnais, the applicant argues – 
“Bourbonnais does not teach or suggest streaming large statements”.
The arguments are not persuasive.  Bourbonnais (which is a common inventor with the present application” explicitly teach that statements can be quite large.  As noted above, the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The applicant is advised to explicitly define the term large in the claim to avoid undue interpretations.
Still, note that Bourbonnais teaches transaction with dependencies and no dependencies [0071]-[0072].  Transaction with dependencies is surely a large transaction with a large statements and 

The applicant further argues “Bourbonnais does not teach or suggest streaming large statements in an out-of-band transmission que and continuously applying those statements as they are received. The present invention describes out-of-band transmission ques as “a queue that is used for the asynchronous transmission of changes for a large statement out-of-band from the inline transmission queue”, “Moreover, Bourbonnais does not teach or suggest using the out-of-band transmission que based on size (i.e. large statements)”.
The arguments are not persuasive.   The term “out-of-band” is interpreted in a view of the specification and is construed to be an asynchronous transmission of changes.  Bourbonnais clearly teaches “a system for providing parallel "apply" operations in asynchronous data replication in a database system”, “providing parallel apply in asynchronous data replication in a database system” [0057].  The asynchronous data replication provides the out-of-band transmission.  
As stated above, Bourbonnais teaches transaction with dependencies and no dependencies [0071]-[0072].  Transaction with dependencies is surely a large transaction with a large statements and large processing latencies compared with the transaction without any dependencies.  Such transaction are processed differently based on the presence or absence of the dependencies (size or the transaction).  Therefore, asynchronous transaction processing based on the dependencies (size or the transaction) from a “quite large” statement is analogous to the limitation - “a streamed transaction in an out-of-band transmission queue, each file of the set of files including at least one row that is changed, the set of files originating from a large statement received at a source database management system”.


“Bourbonnais does not teach or suggest such concurrent processing via receipt of statements in two separate transmission ques - an out-of-band transmission que for a large statement and one inline que for transactions processed in source commit order. … No reference teaches using two ques concurrently - one inline and one out-of-band - in the claimed manner.”
The arguments are not persuasive.  Once again, the "inline transmission queue" is interpreted in a view of the specification to be a queue that transmit changed in a source commit order.   Bourbonnais teaches identifying transaction with and without dependencies, which provides identification of whether transaction is large or not.  If the transaction has no dependencies, it's placed in a work queue and processed in parallel if it has dependencies, parallel turned off and processed in a commit order. Transactions with no dependencies are likely to be committed in a different order from the source commit order "a logical transaction message can be quite large, it may be broken down into a plurality of physical messages" [0053].
Once again a large transaction is broken into part, the parts are examined for dependencies and are placed in asynchronous processing (no dependencies) or the inline queue (serialized or concurrent), if the transaction has the dependencies.  Clearly, there are two queues parallel and concurrent (serialized) to process the large transaction.

With respect to Tran the applicant provides the same arguments.  However, it is noted that Tran likewise differentiates between asynchronous or parallel processing based on whether a streaming transaction comprise dependencies.  Wherein change records received in the asynchronous stream, as required by independent claims.
Therefore, Bourbonnais in view of Tran fully disclose independent claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        March 17, 2021